DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 8, 2019 and May 20, 2020 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1 – 15 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “particularly for automobiles” in line 1.  The limitation is vague in that it is unclear exactly what Applicant intends to claim.  Is the limitation required or is it optional?  For the purpose of examination, the limitation will be examined as optional.
Claims 2 – 15 are further rejected as being dependents of rejected claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3, 5 – 11 and 13 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouchi (EP 3015323 A1) as cited by Applicant.
Regarding Independent Claim 1, Ouchi teaches a windscreen wiper device (Fig. 1) particularly for automobiles, comprising an oscillating arm (wiper arm, 1) connected to a mounting head (arm head, 2) mountable on a drive shaft (Paragraph [0002]) for transferring a reciprocal movement (Paragraph [0017]), wherein said windscreen wiper device (Fig. 1) further comprises a cap (head cover, 4) detachably connected to said mounting head (2)  at the location where said oscillating arm (1) is connected to said mounting head (2; Fig. 1), wherein said cap (4) is snapped onto an outer wall of said mounting head (2) in axial direction thereof (Paragraph [0044]), wherein, said cap (4) and said outer wall (left and right arm sections, 12 with base section, 11) of said mounting head (2) comprises mutually cooperating resilient tongue/protrusion features (protrusions, 19 and 12a; Figs. 1 and 6), wherein said protrusion (19 and 12a) snappingly engages in a hole (27a  and 28b) of said resilient tongue (27 and 28), and wherein said resilient tongue (27 and 28) is hingeable (via 24) along an hinge axis between an inward position (in a closed positon (inward position), the protrusions 19 and 12a engage – or are situated inward of the resilient tongues 27 and 28) retaining the cap (4) onto the mounting head (2) and an outward position (or an open position, where the protrusions are no longer engaged) releasing the cap (4) from the mounting head (2; Paragraph [0039]).  
Regarding Claim 2, Ouchi teaches the windscreen wiper device (Fig. 1) wherein said outer wall (12/11) of said mounting head (2) comprises at least one resilient tongue (19/12a) having said hole (detents/holes formed on sides of 19a at 17), and wherein an inner wall (21) of said cap (4) comprises a laterally inwardly extending protrusion (27) engaging in said hole of said tongue (Fig. 6).  
Regarding Claim 3, Ouchi teaches the windscreen wiper device (Fig. 1) wherein said resilient tongue (12a) extends upwardly (Fig. 6).
Regarding Claim 5, Ouchi teaches the windscreen wiper device (Fig. 1) wherein said inner wall (21) of said cap (4) comprises a guiding element (28b forms an inclined surface for 12 to engage) for guiding said resilient tongue (12a; Fig. 7). 
Regarding Claim 6, Ouchi teaches the windscreen wiper device (Fig. 1) wherein said cap (4) comprises at least one resilient tongue (27 and 28) having said hole (27a and 28b), wherein said outer wall (12/11) of said mounting head (2) comprises a laterally outwardly extending protrusion (19, 12a) engaging in said hole (27a and 28b) of said tongue (27 and 28).  
Regarding Claim 7, Ouchi teaches the windscreen wiper device (Fig. 1) wherein said outer wall (12/11) of said mounting head (2) comprises a guiding element (detent, 17) for guiding said resilient tongue (27) in downward direction (Fig. 6).  
Regarding Claim 8, Ouchi teaches the windscreen wiper device (Fig. 1) wherein said guiding element (17) has a U-shaped cross- section (Fig. 1).  
Regarding Claim 9, Ouchi teaches the windscreen wiper device (Fig. 1) wherein said guiding element (17) is in one piece with the mounting head (2; Fig. 1).  
Regarding Claim 10, Ouchi teaches the windscreen wiper device (Fig. 1) wherein said protrusion (12a and 19) is facing towards a windscreen to be wiped, and wherein said guiding element (17) is facing away from a windscreen to be wiped (Fig. 1).
Regarding Claim 11, Ouchi teaches the windscreen wiper device (Fig. 1) wherein said resilient tongue (27 and 28) is in one piece with said cap (4; Fig. 1).  
Regarding Claim 13, Ouchi teaches the windscreen wiper device (Fig. 1) wherein said cap (4) (27, 28) comprises two opposing resilient, downwardly extending tongues (Figs. 1 and 5) cooperating with two laterally outwardly extending protrusions (19 and 12a) on said outer wall of said mounting head(2).
Regarding Claim 14, Ouchi teaches the windscreen wiper device (Fig. 1) wherein said cap (4) comprises at least one clamping claw (25) for clamping around said outer wall (12) of said mounting head (2; Fig. 5; Paragraph [0040]).
Regarding Claim 15, Ouchi teaches a cap (4) as defined in a windscreen wiper device (Fig. 1) according to claim1 (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (EP 3015323 A1) as cited by Applicant,
Regarding Claim 4, Ouchi teaches all of the elements of claim 1 as discussed above. 
Laluyaux does not explicitly teach wherein said resilient tongue extends downwardly, however, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide said resilient tongue extends downwardly, since it has been held to be within the general skill of a worker in the art to select a known direction of a component on the basis of its suitability for the intended use of the device.
Regarding Claim 12, Ouchi teaches all of the elements of claim 6 as discussed above. 
Laluyaux does not explicitly teach wherein said hole has a closed circumference, however, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide s said hole has a closed circumference, since it has been held to be within the general skill of a worker in the art to select a known configuration of a component on the basis of its suitability for the intended use of the device.
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows:  U. S. Patent Publication No. 2007/0136975 A1 to Van De Rovaart teaches a windshield wiper system comprising a fixing element for connection to a drive shaft, whereby a tiltably-fixed cover unit is provided for at least partially releasing the fixing element; the cover unit further can be 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723